Citation Nr: 1624399	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral lower leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to August 1960 and from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hemorrhoids, flat feet, and a lung disability were previously remanded by the Board in December 2010 and September 2013.  

Since the September 2013 rating decision, the Veteran has perfected on appeal on the issues of entitlement to service connection for tinnitus, a bilateral knee disability, and a bilateral lower leg disability.





As noted in the December 2010 and September 2013 remands, the issue of depression has been raised by the record in an August 2010 statement (Board Hearing Transcript at 11), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hemorrhoids, a bilateral foot disability and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus did not manifest in active service and any current tinnitus is not otherwise etiologically related to service.

2.  The evidence does not show that the Veteran has been diagnosed with a knee disability during the pendency of this claim.

3.  The evidence does not show that the Veteran has been diagnosed with a lower leg disability during the pendency of this claim. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral lower leg disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records are unavailable.  The claims file reflects that several attempts were made to request the records.  The United States Court of Appeals for Veterans Claims (Court) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Veteran was notified in a December 2007 letter and informed of alternative records and evidence which could support his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file reflects that all efforts to obtain these records have been exhausted.

The Board notes that VA examinations were not obtained.  However, as discussed below, the Board finds that there is no competent and credible evidence of a link between the Veteran's tinnitus and service, or that the Veteran had a current bilateral knee or lower leg disability.   Consequently, the Board finds that a VA examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Tinnitus

The Veteran asserts that he is entitled to service connection for tinnitus due to exposure to loud noise in service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's military occupational speciality was noted as Pioneer.  At a September 2008 VA examination, the Veteran stated that he was primarily in engineering and building roads and bridges during service.  He stated that hearing protection was not offered to him.  Based on the Veteran's service history, the Board finds the Veteran was likely exposed to loud noise in service.  

A July 2007 VA audiology report indicates the Veteran reported having hearing loss, but denied having a history of tinnitus.

The September 2008 VA examination report indicates the Veteran reported experiencing recurrent tinnitus that he had noticed for the last 20 years bilaterally.  He could not correlate its onset to anything in particular.  The VA examiner noted the Veteran had a lot of non-military noise exposure.

Although the Veteran was likely exposed to loud noise in service, there is no indication his tinnitus is related to service.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds that the probative evidence of record does not show the Veteran has had symptoms of tinnitus since service.  At an August 2011 RO hearing, the Veteran testified that he first noticed ringing in his ears when he was in service.  The July 2007 VA audiology report indicates the Veteran denied having a history of tinnitus.  At the September 2008 VA examination, the Veteran reported having had tinnitus for the last 20 years bilaterally.  Twenty years prior to 2007 was 1987, more than twenty years after the Veteran's discharge from active service.  As the Veteran has provided inconsistent statements regarding the onset of his tinnitus symptoms, the Board finds that his assertion that he has had tinnitus since service is not credible.  Therefore, entitlement to service connection for tinnitus is not warranted based on continuity of symptoms.  

Based on a review of the evidence of record, the Board finds that service connection for tinnitus is not warranted.  There is no credible and competent evidence of record of a nexus between the Veteran's tinnitus and service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knee and Bilateral Lower Leg Disabilities

The Veteran has asserted that he has bilateral knee and bilateral lower leg disabilities that are related to service.  He asserts that he has had pain in his lower legs and knees since service.  See August 2011 RO hearing transcript at 5.  He reported that he was seen at sick call several times for knee and leg symptoms.

To prevail on the issue of service connection, there must be medical evidence of a current disability during the pendency of the claim.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of disability, service connection is not warranted.

The Board has reviewed all of the evidence in the claims file, including VA treatment records submitted by the Veteran in April 2014, dated from 2011 through 2014.  The records do not indicate that the Veteran has been diagnosed with a right or left knee or lower leg disability at any time during the appeal period.  


As a lay person, the Veteran is competent to report having pain in his knees and legs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  The Veteran is not competent to diagnose a bilateral knee or bilateral lower leg disability, such as arthritis.  

In the absence of a diagnosis of a right or left knee or bilateral lower leg disability, the first element of a service connection claim is not met.  Accordingly, the Board finds that the preponderance of the evidence is against the claims.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral lower leg disability is denied.



REMAND

The Board finds that the Veteran's claims for entitlement to service connection for entitlement to service connection for hemorrhoids, a bilateral foot disability, and a respiratory disability must be remanded for additional development.


Hemorrhoids

In regard to the Veteran's claim for entitlement to service connection for hemorrhoids, the December 2010 VA examination report reflects that the Veteran reported that he started having hemorrhoids in the military.  He reported a history of rectal bleeding associated with hemorrhoids.  At the December 2010 VA examination, the Veteran reported having a history of feet pain that started in the military.  In the September 2013 remand, the Board requested a new opinion and noted that the VA examiner should assume the Veteran's statements regarding his symptoms of hemorrhoids and pes planus are credible.  In a November 2013 opinion, the VA examiner stated that there was no evidence in the claims file or medical records that the Veteran had any hemorrhoids while in service.  The first mention of bleeding per rectum was in May 2007.  The VA examiner also stated "service medical records do not show any evidence of any problems with his feet."  The VA examiner did not assume the Veteran's statements regarding having symptoms of his hemorrhoids and his feet since service were credible for purposes of the examination.  Additionally, as the Veteran's service treatment records are not available, the VA examiner's statement that service medical records did not show any evidence of problems with his feet is factually incorrect.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the November 2013 VA opinion did not comply with the remand orders, the claims must be remanded for new opinions.

Bilateral Foot Disability

The Board notes that it has characterized the Veteran's claim for entitlement to service connection for pes planus as entitlement to service connection for a foot disability.  The Veteran has been diagnosed with arthritis of the feet.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In the November 2013 VA opinion, the VA examiner stated that "Service medical records do not show any evidence of problems with his feet.  Given that his arthritis of his feet which manifested more than 30 years after leaving service, there is no relationship between the symptoms of his feet and service."  As the Veteran's service treatment records are unavailable, the VA examiner's statement is incorrect.  There is also no indication the VA examiner considered the Veteran's statement that he has had foot pain since service.  As the VA opinion does not comply with the Board's remand orders, the claim must be remanded for a new opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the VA examiner noted there was no evidence the Veteran had pes planus in December 2010 X-rays, but the December 2010 VA examiner stated that the Veteran had a diagnosis of degenerative joint disease of bilateral feet with pes planus.  The VA examiner should clarify the Veteran's foot disorder diagnosis.

Respiratory Disability

The Veteran has asserted that he is entitled to service connection for a respiratory disability.  A July 2009 VA treatment record indicated the Veteran had a diagnosis of mild chronic obstructive pulmonary disease (COPD).  

In a November 2013 VA opinion, the VA examiner found the Veteran's claimed lung disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that none of the peer reviewed publications show any evidence of COPD being related to coal or asbestos.  They both result in pneumoconiosis which leads to restrictive lung disease and not obstructive lung disease, which the Veteran has.  In a March 2016 Informal Hearing Presentation, the Veteran's representative cited medical research showing a relationship between coal dust exposure and emphysema/COPD.  The representative provided a link to a Centers for Disease Control and Prevention (CDC) publication, which notes exposure to coal mine dust causes various pulmonary disease, including COPD.  As the evidence cited by the representative contradicts statements in the November 2013's rationale, the Board finds that another VA opinion is necessary to provide clarification as to whether the Veteran's reported exposure to coal dust or asbestos caused his COPD.

Finally, the Board notes that new evidence was received following the most recent supplemental statement of the case (SSOC) in November 2013.  On remand, the RO should review all of the evidence added to the claims file since the most recent SSOC of record.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to a VA clinician of appropriate expertise to provide opinions as to the following:

(a)  Whether it is at least as likely as not that the Veteran has hemorrhoids that are related to his active duty service.

The VA examiner should address the Veteran's statement that he has had symptoms of hemorrhoids since service.  See Hearing Transcript at 6.  For the purposes of this opinion, the examiner should assume his statements are credible.

(b)  Whether it is at least as likely as not that the Veteran has a bilateral foot disability that is related to his active duty service.  The VA examiner should clarify whether the Veteran has been diagnosed with pes planus.

The VA examiner should address the Veteran's statement that he has had symptoms of foot pain since service.  See Hearing Transcript at 9.  For the purposes of this opinion, the examiner should assume his statements are credible.

(c)  Whether it is at least as likely as not that the Veteran has a respiratory disability

The VA examiner should address the Veteran's statement and lay statements indicating he has had a chronic cough since service.  See Hearing Transcript at 10.  For the purposes of this opinion, the examiner should assume his statements and the lay witness statements are credible.  The VA examiner should also address the medical research and CDC publication linking exposure to coal dust and COPD noted in the March 2016 Informal Hearing Presentation.

If the clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for hemorrhoids, a foot disability, and a respiratory disability, to include the evidence added since the November 2013 SSOC.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


